Citation Nr: 0324382	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which in pertinent part denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran subsequently perfected this 
appeal.  In August 2001 and January 2002, the Board remanded 
this case for further development.  The case has since 
returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence does not establish that 
the veteran currently has a hearing loss disability for VA 
purposes.  

3.  Even assuming a current hearing loss disability, there is 
no evidence of a hearing loss disability for VA purposes 
during service or of a compensable hearing loss disability 
within one year after discharge from service; and the record 
does not contain competent medical evidence relating the 
veteran's claimed hearing loss disability to his noise 
exposure during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran was notified of the laws and regulations 
pertaining to service connection in the December 1999 
statement of the case (SOC) and the April 2003 supplemental 
statement of the case (SSOC).  These documents also advised 
the veteran of the evidence of record and of the reasons and 
bases for denial.  An April 2002 letter advised the veteran 
of the enactment of the VCAA and notified him of the evidence 
and information he was responsible for providing and of the 
evidence that VA would attempt to obtain.  A letter 
requesting additional information from the veteran was sent 
in June 2003.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was provided VA ear disease and audiological 
examinations in February 1999 and January 2003.  In the July 
2003 informal hearing presentation, the veteran's 
representative requested that the veteran be afforded another 
VA audiology examination by a different physician and a 
follow-up examination by Dr. Westine (ear disease examiner).  
The Board acknowledges that the January 2003 ear disease 
examination suggests that the veteran be retested in several 
months and that this was not done.  However, the veteran is 
claiming service connection for hearing loss based on noise 
exposure during service and not due to ear disease.  Further, 
the veteran has been provided 2 opportunities for an 
appropriate audiometric evaluation (February 1999 and January 
2003) but on both examinations, the results in the right ear 
were considered unreliable.  It appears that the veteran 
failed to cooperate with the examiner and as such, the Board 
does not find that another audiometric evaluation is 
required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to service 
connection for a hearing loss disability, which he attributes 
to his duties in Vietnam.  He reported that he was constantly 
around gunfire, mortar rockets, and tanks, and was in many 
firefights with the enemy.  

On pre-induction examination in November 1967, the veteran 
underwent audiometric evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-10
-10
LEFT
10
-5
-5
-10
-5

On ETS (expiration from term of service) examination in 
November 1969, the veteran underwent another audiometric 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
20

On a Florida Department of Health, Adult and Adolescent 
Health History form dated in November 1998, the veteran 
reported a right ear hearing deficit since the Vietnam War.  
Undated audioscope screening results indicate that there was 
no response in the right ear at 500, 1000, 2000, and 4000 
Hertz.  The veteran's hearing was apparently tested by a 
registered nurse and the results contain a handwritten note 
that is difficult to read, but appears to state "explosions 
[ca...] injury to [right] deficit."

The veteran underwent a VA audiological examination in 
February 1999.  The veteran reported that he has no hearing 
in his right ear and poor hearing in his left ear due to 
drainage.  He reported a history of noise exposure from 
grenades, gunfire, explosions and so on.  He did not have any 
ear protection and reported that he lost the hearing in his 
right ear due to an explosion in Vietnam in 1968.  In 
addition to military noise exposure, the veteran worked in a 
fertilizer plant for 6 months, for a power company for 2 
years, and then in construction.  He did not report any 
recreational noise exposure.

On physical examination, the speech Stenger was positive.  
The veteran was counseled and instructed many times but the 
Stenger remained positive.  Acoustic reflexes were within 
normal limits for the right ear, indicating that the veteran 
was exhibiting pseudohypacusis, so the testing was 
discontinued and the results for the right ear were not 
considered reliable.  Diagnosis was "[v]ery positive 
indication of pseudohypacusis on the right.  It is the 
decision of the Regional Office whether or not he should be 
rescheduled for additional evaluation."

The veteran also underwent an ear disease examination in 
February 1999.  Examination of the ears revealed normal 
appearing external auditory canal, auricle, tympanic membrane 
and temporal mastoid with no active middle or inner ear 
disease present.  The examiner noted that she could not 
comment on the veteran's hearing loss because due to the lack 
of reliable test results, there was no audiogram available 
for review.  

The veteran underwent another audiometric examination in 
January 2003.  He reported very poor hearing in the right ear 
and hearing within normal limits for the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
75
85
85
LEFT
10
10
10
10
30

Pure tone and speech Stenger tests were positive on the right 
and strongly suggested a willful lack of cooperation with the 
examiner.  The examiner further stated that "[f]ollowing 
repeated reinstruction and attempts to obtain reliable test 
results, the right ear results are not suitable for rating 
due to the veteran's lack of cooperation with the examiner."

The veteran also underwent an ear disease examination in 
January 2003.  On physical examination, the veteran had no 
difficulty understanding speech.  Tuning fork examination 
lateralized to the left, and air conduction was greater than 
bone conduction bilaterally.  The veteran did admit to 
hearing the tuning fork.  The pinna external canals were 
normal, external canals were clear, and the drums were 
intact.  The examiner noted that prior reports of type B tymp 
on the right and type C tymp on the left did not correspond 
with the physical examination, possibly because the veteran 
may have equalized pressure in the middle ear.  

Audiometric testing confirmed essentially normal hearing in 
the left ear with slight noise notch down to 30 db at 4000 
Hertz.  Speech recognition threshold was 4 db on the left 
with discrimination scores of 56% at 55 db, improving to 96% 
by 80 db.  On the right, the speech recognition threshold was 
90 db, with discrimination of 4%.  Stenger's was positive and 
the veteran was not consistent with the examination.  

The examiner assessed the veteran "with likely malingering 
manifest as right-sided profound deafness."  He indicated 
that he would like to retest the veteran in several months 
and if the Stenger's remained positive, no further testing 
would be required.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2002), which provides that:



For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002).  

The veteran is competent to provide evidence of noise 
exposure during service and can credibly do so when the 
record does not contain evidence to the contrary. 
Additionally, pursuant to 38 U.S.C.A. § 1154(b), combat 
veterans may establish service incurrence of a disease or 
injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 2002).

The veteran's DD-214 indicates that he served in Vietnam and 
was awarded various decorations, including the Combat 
Infantryman Badge (CIB).  His military occupational specialty 
(MOS) was light weapons infantryman.  The evidence 
establishes that the veteran served in Vietnam during a 
period of war with an occupational specialty likely to result 
in significant noise exposure.  Therefore, the veteran's 
assertions that he experienced acoustic trauma during service 
are accepted.

Notwithstanding, entitlement to service connection also 
requires evidence of a current disability and a relationship 
between any such disability and the noise exposure during 
service.

The January 2003 audiometric test results related to the left 
ear do not indicate auditory thresholds over 40 in any of the 
specified frequencies, or that the auditory thresholds for at 
least 3 of the specified frequencies are 26 or greater.  The 
January 2003 audiometric test results related to the right 
ear indicate pure tone thresholds over 40 decibels at all 
specified frequencies; however, these results are considered 
unreliable.  Private audioscope screening results suggest a 
right ear hearing loss but do not provide adequate 
information for VA rating purposes.  Thus, the Board finds 
that the preponderance of the evidence does not show a 
current hearing loss disability for VA purposes.

Even assuming a current disability, the evidence does not 
establish that it was incurred during active service.  
Service medical records reveal a change in hearing between 
the veteran's entrance and separation examinations; however, 
the veteran did not exhibit pure tone thresholds greater than 
20 decibels in service, see Hensley, supra, and there is no 
evidence of a compensable hearing loss disability within one 
year after discharge from active duty.  Additionally, on 
review of the record, there is no competent evidence relating 
the veteran's claimed disability to his military service or 
noise exposure therein.
 
The Board has considered the veteran's contentions that he 
has had a hearing loss since Vietnam and that any such loss 
is related to noise exposure during service.  The veteran's 
lay assertions of a nexus, however, are of little probative 
value as lay persons are not competent to diagnose hearing 
loss or render a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss disability, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).





ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



